Title: [December 9. 1779. Thursday.]
From: Adams, John
To: 


      December 9. 1779. Thursday. Went on Shore with all my Family, and took Lodgings. Dined with the Spanish Lieutenant General of the Marine with twenty four French and Spanish Officers. Don Joseph, though an old Officer had a great deal of Vivacity and good humour as well as Hospitality. The difference between the Faces and Airs of the French and Spanish Officers was more obvious and striking than that of their Uniforms. Gravity and Silence distinguish the latter: Gaiety, Vivacity and Loquacity the former. The Spanish Uniforms were ornamented with a very broad and even Gold Lace, the French with a narrow and scolloped one. The French Wiggs and Hair had several Rows of curls over the Ears: The Spanish only one. The French Bags were small, the Spanish large: Many of the Spaniards had very long hair quieued, reaching down to their hams almost. All the Officers of both Nations had new Cockades, made up of two, a red and a white one in token of the Union of the two Nations.
      In the Evening We went to the Comedy or rather the Italian Opera; where We saw many Officers, and very few Ladies. The Musick and dancing were tolerable; but the Actors and Actresses very indifferent, at least it was a dull Entertainment to me. Perhaps it might have been more pleasing, if I had Understood the Italian Language: but all the Knowledge I ever had of this, which was not much, was acquired after that time.
      This Evening the French Consul, whose Name was De Tournelle Consul of France at Corunna, arrived at Ferrol, and was introduced to me at my Chamber, by the French Vice Consul. Both made me the politest Offers of Assistance of every Sort. Supped and lay down, but I cannot say I slept or rested, at my Lodgings. We had too many Companions in Bed, in whose Society I never could sleep, much more than if I had been buried in hot embers.
      
      
      
      
     